Citation Nr: 1332352	
Decision Date: 10/18/13    Archive Date: 10/24/13

DOCKET NO.  11-06 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES 

1.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for bladder cancer and, if so, whether service connection is warranted.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to a rating in excess of 40 percent for rheumatoid arthritis of the lumbar spine.  

5.  Entitlement to special monthly compensation (SMC) based on aid and attendance prior to October 6, 2011.


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

The Veteran served on active duty from November 1943 to January 1946 and October 1950 to February 1951.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  In such decision, the RO continued a 40 percent rating for rheumatoid arthritis of the lumbar spine and denied service connection for bilateral sensorineural hearing loss, tinnitus, and bladder cancer.  The RO also denied entitlement to SMC based on aid and attendance.  In April 2010, the Veteran entered a notice of disagreement as to such denials and a statement of the case was issued in January 2011.  Thereafter, the Veteran perfected his appeal by submitting a timely substantive appeal (VA Form 9) in March 2011.  

After perfecting his appeal with respect to the aforementioned issues, the Veteran died in December 2011.  His surviving spouse was subsequently recognized as the substituted appellant by the RO in June 2013 pursuant to 38 U.S.C.A. § 5121A (West 2002 & Supp. 2013).  In this regard, section 5121A allows an accrued benefits claimant to be substituted on a deceased Veteran's claim to process the Veteran's "claim to completion," allowing the accrued benefits claimant to obtain any benefits due and payable to the Veteran at death. 38 U.S.C. § 5121A(1).

As discussed in further detail below, the appellant's claim for service connection for bladder cancer was previously and finally denied in September 1998.  As such, the Board is required to determine whether new and material evidence has since been received to reopen the claim.  See 38 U.S.C.A. § 5108 (West 2002 & Supp. 2013); Quattlebaum v. Shinseki, 25 Vet. App. 171 (2012); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Accordingly, the issue regarding service connection for bladder cancer has been characterized as shown on the title page.

In a July 2012 rating decision, the RO granted accrued benefits for SMC based on aid and attendance effective from October 6, 2011 to December 17, 2011, the date of the Veteran's death.  Therefore, such issue has been recharacterized as shown on the title page so as to reflect consideration of the appeal period prior to October 6, 2011.

The Board also notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the appellant's claims.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal with the exception of a December 2011VA discharge summary, which was considered in the July 2012 supplemental statement of the case.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013); 38 U.S.C.A. § 7107(a)(2) (West 2002 & Supp. 2013).

The issues of entitlement to an increased rating for lumbar spine disability; service connection for bilateral hearing loss, tinnitus, and bladder cancer; and entitlement to SMC are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  In a final decision issued in September 1998, the RO denied service connection for bladder cancer.  

2.  Evidence added to the record since the final September 1998 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the appellant's claim of entitlement to service connection for bladder cancer.  


CONCLUSIONS OF LAW

1.  The September 1998 rating decision that denied the claim of entitlement to service connection for bladder cancer is final.  38 U.S.C.A. § 7105(c) (West 1991) [(West 2002)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1998) [(2013)].

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for bladder cancer.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to reopen the claim of entitlement to service connection for bladder cancer is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  However, consideration of the merits of the issue is deferred pending additional development consistent with the VCAA.

Prior to his death, the Veteran contended that he developed bladder cancer due to treatment for his service-connected lumbar spine disability.  Specifically, he contended that his bladder cancer developed secondary to his treatment for arthritis of lumbar spine by deep radiation treatment.  

The claim for service connection for bladder cancer was originally denied in a September 1998 rating decision.  At the time of such decision, the Veteran's service treatment records as well as post-service VA treatment records were of record.  The RO noted that the Veteran had claimed service connection for bladder cancer as secondary to the deep x-ray treatment received at VA in 1953.  While such records were not available, the RO determined that there was no evidence of record suggestive of the onset of bladder cancer secondary to any X-ray treatment.  Likewise, the RO found that there was no evidence showing a relationship between bladder cancer and the Veteran's military service.  Therefore, the RO determined that the Veteran's claim was not well-grounded and denied it.

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority. 38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).

In September 1998, the Veteran was advised of the rating decision and his appellate rights.  However, he did not submit a notice of disagreement within one year of the rating decision.  In fact, no further communication regarding his claim of entitlement to service connection for bladder cancer was received until October 2004.  Therefore, the September 1998 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 1991) [(West 2002)];38 C.F.R. §§ 3.104, 20.302, 20.1103 (1998) [(2013)].

In this regard, the Board has considered the applicability of 38 C.F.R. § 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period. However, in the instant case, such regulation is inapplicable as no evidence pertaining to the current claim for service connection for bladder cancer was received prior to the expiration of the appeal period stemming from the September 1998 rating decision.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed. 38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Since the September 1998 rating decision, additional evidence consisting of private and VA treatment records, lay statements, and a January 2010 VA genitourinary examination report has been received.  

The Board concludes that the evidence received since the prior final denial is new in that it was not previously of record.  It is material because it relates to unestablished facts necessary to substantiate the claim.  In this regard, while the January 2010 VA examiner indicated that he could not resolve the issue of whether the Veteran's bladder cancer is secondary to his service-connected rheumatoid arthritis of the lumbar spine, to include radiation treatment for such disease, without resorting to mere speculation, an August 2010 private medical record from Dr. J. L. Stefanelli indicates that the Veteran "has had a history of deep radiation treatments to the lumbosacral spine about fifty years ago, which may be a contributing factor for his carcinoma of the bladder."   

The newly received evidence is presumed credible for the purposes of evaluating the application to reopen the claim for service connection for bladder cancer.  Justus, supra.  Moreover, such includes evidence that such may be related to the Veteran's radiation treatment for his service-connected rheumatoid arthritis of the lumbar spine.  Therefore, the Board finds that the new evidence tends to prove previously unestablished facts necessary to substantiate the underlying claim of service connection.  Consequently, the newly received evidence raises a reasonable possibility of substantiating the claim.  Accordingly, the claim of entitlement to service connection for bladder cancer is reopened.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for bladder cancer is reopened. 


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the remaining claims so that the appellant is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Service Connection for Bladder Cancer 

Prior to his death, the Veteran contended that bladder cancer developed secondary to his service-connected rheumatoid arthritis of the lumbar spine.  Specifically, he claimed that it developed due to radiation treatment he had received for the lumbar spine in 1953.   

In January 2010, the Veteran underwent a VA genitourinary examination.  The VA examiner found that he could not resolve the issue of whether the Veteran's bladder cancer developed due to radiation treatment for the lumbar spine disability without resort to mere speculation.  The VA examiner explained that radiation therapy was not listed as a substance that can be carcinogenic for bladder cancer; bladder cancer was not included in the list of cancers that are listed as radiation-induced cancer; and bladder cancer was not included in the list of cancers due to oncogenes in human cancer.  The VA examiner also noted that radiation treatment is used to treat cancers, but "I do not see statistics of bladder cancers in these population of patients, and if there is, it is also not possible for me to state whether or not it is the radiation that caused the cancer; to state so would only be mere speculation."

However, the January 2010 VA examiner did not clearly explain why he was unable to provide an etiological opinion nor did he indicate what additional evidence, if any, would be required to render such an etiological opinion.  See Jones v. Shinseki, 23 Vet. App. 382 (2010) (in cases where an examiner is unable to render an opinion regarding the etiology of a condition, the examiner is required to provide an rationale as to why this is so and state whether there is additional evidence that would permit an opinion to be rendered).  

Moreover, subsequent to the January 2010 VA examination, an August 2010 private medical record from Dr. J. L. Stefanelli indicates that the Veteran "has had a history of deep radiation treatments to the lumbosacral spine about fifty years ago, which may be a contributing factor for his carcinoma of the bladder."   

Therefore, the Board finds that a remand is necessary in order to obtain a new VA medical opinion to determine whether the Veteran's bladder cancer was etiologically related to the Veteran's service-connected rheumatoid arthritis of the lumbar spine, specifically his prior radiation treatment for it.  

Additionally, the Board notes that the Veteran repeatedly indicated in his medical records that he received treatment for his bladder cancer from a private urologist.  The Board also notes that the private medical records of Dr. M. Moran included correspondence regarding bladder cancer treatment from Dr. J. L. Stefanelli (who works with a group of urologists and surgeons).  However, records from Dr. Stefanelli (other than the reports to Dr. Moran), or any other private urologist, have not been requested or associated with the claims file.  As such, while on remand, the appellant should be given the opportunity to identify any non-VA healthcare provider that treated the Veteran for bladder cancer.

Service Connection for Bilateral Hearing Loss and Tinnitus

The Veteran previously contended that he had hearing loss and tinnitus due to his service in Europe during World War II, including from Howitzers and gunfire.

The Veteran's service treatment records do not document any complaints of, or treatment for, hearing loss or tinnitus.  A post-service August 1953 VA medical record documents that the Veteran's hearing was not impaired at that time.  Prior to his death, VA had diagnosed and treated the Veteran for hearing loss, including by providing hearing aids.  

In an August 2010 letter, Dr. S.E. Mock indicated that the Veteran reported a longstanding hearing loss that he felt was related to his military service during World War II and Korea.  The Veteran also reported intermittent bilateral tinnitus.  Dr. Mock noted that "I would surely feel that [the Veteran's] exposure to artillery fire during both World War II and the Korean conflict would be contributing factors to his overall hearing deficit."

A December 2011 VA audio examination report documents that "the Veteran was much too ill to have his Audiology exam completed.  The Veteran has since died."  

As there is competent lay evidence and medical evidence of an in-service event to which the bilateral hearing loss disability and possibly tinnitus may be related, a diagnosis of hearing loss and a report of tinnitus during the Veteran's life, and essentially allegations of continuity of hearing loss following service, the Board concludes that a VA medical opinion should be obtained in order to determine, based on the evidence of record, the likelihood that the Veteran's bilateral hearing loss and/or tinnitus had been causally related to service.

A Rating in Excess of 40 percent for Rheumatoid Arthritis of the Lumbar Spine 

Prior to his death, the Veteran claimed that his lumbar spine disability was more severe than indicated by a 40 percent disability rating.  Such disability is rated pursuant to Diagnostic Code 5240, which pertains to ankylosing spondylosis.  Such is evaluated under the General Rating Formula for Disease and Injuries of the Spine.  However, such disability was previously evaluated under Diagnostic Code 5002, which pertains to rheumatoid arthritis.  In this regard, such Diagnostic Code provides for separate rating criteria based on whether such disability is an active process or has resulted in chronic residuals.  

In September 2009, the Veteran underwent a VA examination, which documented findings of pain and limited range of motion, but no ankylosis.  Following that VA examination, the Veteran had a cardiovascular accident on a date that is unclear based on the record.  

Following the cardiovascular accident, in November 2011, the Veteran underwent another VA examination.  The VA examiner indicated that the Veteran had zero degrees of range of motion, but further reported that, while such a range of motion was not normal, it was actually normal for the Veteran due to his being bedridden.  The VA examiner did not indicate, for rating purposes, whether the Veteran's thoracolumbar spine or entire spine was ankylosed.  Additionally, although the VA examiner indicated some nerve involvement, he did not indicate whether such involvement was due to the lumbar spine disability or another disorder.  Moreover, neither the September 2009 or November 2011 VA examinations indicated whether the Veteran's rheumatoid arthritis was an active process.

As such, additional clarification regarding the nature and severity of the manifestations of the Veteran's rheumatoid arthritis is necessary.  38 C.F.R. § 4.2 (when an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes).

SMC Based on Aid and Attendance for the Period Prior to October 6, 2011

At the beginning of the appeal period, the Veteran's only service-connected disability was rheumatoid arthritis of the lumbar spine (with a 40 percent disability rating).   However, determinations on the above issues may affect an aid and attendance determination.  Therefore, these issues are inextricably intertwined and a Board decision on this claim would be premature.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  

The Board notes that, in addition to the above mentioned claimed disabilities, which could affect a determination on aid and attendance, over the course of the appeal the Veteran had a cardiovascular accident on an unclear date.  In a July 2012 rating decision, following the Veteran's death, the RO granted accrued benefits at the time of death (effective from October 6, 2011 to December 17, 2011) for service connection for stroke (with a 100 percent disability rating) and residuals of stroke including: cognitive impairment (with a 100 percent disability rating), loss of use of lower extremities (with a 100 percent disability rating), loss of use of upper extremities (with a 100 percent disability rating), dysarthria (with a 100 percent disability rating), loss of bowel control (with a 30 percent disability rating) and loss of bladder control (with a 10 percent disability rating).  As previously noted, the RO also granted aid and attendance (from October 6, 2011 to December 17, 2011) at that time.

The January 2010 VA aid and attendance VA examiner did not provide a clear medical opinion as to whether the Veteran was in need of aid and attendance due to his service-connected disability/ies.  Once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Therefore, the Board finds that a VA medical opinion should be obtained in connection with this claim.

All Claims

VA and private medical records associated with the Veteran's stroke, subsequent treatment and death are not associated with the claims file and may be pertinent to the present claims.  Indeed, the Board notes that the December 2011 VA examination for residuals of stroke noted that the Veteran also underwent treatment at Abington Manor and hospice care at the Wilkes-Barre VA Medical Center.  These records, and any other outstanding medical records, should be obtained and associated with the claims file.

The Board also notes that the Veteran received VA treatment through the Wilkes-Barre VA Medical Center and the most recent treatment records were dated in October 2009.  Therefore, while on remand, VA treatment records dated from October 2009 until the Veteran's death should also be obtained for consideration in the appeal.

Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.   The agency of original jurisdiction (AOJ) should obtain VA treatment records from the Wilkes-Barre VA medical center dated from October 2009 until the Veteran's death in December 2011.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The appellant must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. 
§ 3.159(e).

2.  The appellant should be given an opportunity to identify any non-VA healthcare provider who treated the Veteran for bladder cancer, bilateral hearing loss, tinnitus and the service-connected lumbar spine.  The AOJ should specifically note the unnamed private urologist that the Veteran previously reported seeing in his VA medical records, Dr. J. L. Stefanelli and treatment at Abington Manor.  

After securing any necessary authorization from the appellant, obtain all identified treatment records.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The appellant must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  After all outstanding records have been associated with the claims file, the AOJ should obtain a VA medical opinion from an appropriate medical professional other than the January 2010 VA examiner so as to determine the nature and etiology of the Veteran's bladder cancer.  Based on evidence of record, including a review of the claims file, including treatment records, the Veteran's statements, and a copy of this remand, the examiner is requested to render opinions as to the following:

Is it at least as likely as not that the Veteran's bladder cancer was caused OR aggravated by his service-connected rheumatoid arthritis of the lumbar spine, to include the radiation treatment provided in 1953?  

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements, the January 2010 VA examiner's opinion, and Dr. Stefanelli's August 2010 opinion.  An explanation for any opinion offered should be provided.

4.   After all outstanding records have been associated with the claims file, the AOJ should obtain a VA medical opinion to determine the nature and etiology of the Veteran's bilateral hearing loss and tinnitus.  

Based on evidence of record, including a review of the claims file, including treatment records, the Veteran's statements, and a copy of this remand, the examiner is requested to render opinions as to the following:

Is it at least as likely as not that bilateral hearing loss and/or tinnitus was related to the Veteran's active service?  The examiner should specifically consider the Veteran's reports of in-service noise exposure from Howitzers and gunfire.

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements and the medical evidence or record, including August 2010 letter from Dr. S.E. Mock.  An explanation for any opinion offered should be provided.

5.  After all outstanding records have been associated with the claims file, the AOJ should obtain an addendum VA medical opinion from the November 2011 VA examiner.  If the November 2011 VA examiner is unavailable, a new VA medical opinion should be obtained.  

Based on evidence of record, including a review of the claims file, including treatment records, the Veteran's statements, and a copy of this remand, the examiner is requested to render opinions as to the following:

a)   Was the Veteran's rheumatoid arthritis an active process at any point between August 2008 and his death in December 2011?  If so, the nature and severity of all symptoms should be described.  The examiner should specifically indicate whether such resulted in weight loss and/or anemia and the severity of such.  Likewise, he or she should report the number exacerbations the Veteran experienced in a year, to include whether such were incapacitating. 

b) Was the Veteran's thoracolumbar spine or entire spine ankylosed?  

c)  Did the Veteran have any associated objective neurologic abnormalities due to his lumbar spine disability?  If so, describe the nature and severity of such neurologic impairment, to include identifying the affected nerve(s).     

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements and the results of prior VA examinations.  An explanation for any opinion offered should be provided.

6.  After obtaining all outstanding treatment records, and performing the above development, the AOJ should obtain a VA medical opinion by an appropriate medical professional for the claim for entitlement to SMC based upon an asserted need for aid and attendance of another person.  The claims file, and a copy of this remand, must be reviewed by the examiner. Thereafter, the examiner should address the following inquiries.

The examiner is advised that for the period prior to October 6, 2011, the Veteran was service-connected solely for rheumatoid arthritis of the lumbar spine (and possibly other disabilities as determined by the AOJ).  

The examiner should state an opinion as to whether the Veteran's service-connected disability(ies), either singularly or jointly, necessitated the regular aid and attendance of another person (in other words, that he was helpless or was so nearly helpless as to require the regular aid and attendance of another person) prior to October 6, 2011.  

The examiner should also be made aware that service connection was never in effect for other disabilities, including, but not limited to, blindness, a left shoulder disability, knee disorders, and a right ankle disorder.

Please provide a detailed explanation for all opinions rendered.

7.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the appellant's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the appellant and her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case. The appellant need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
A.  JAEGER 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


